Citation Nr: 0500225	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to service 
connection for a back disability.  The veteran perfected an 
appeal for this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the probative evidence shows that 
the veteran's back disability was not incurred in or 
aggravated by service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002)

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in September 2002, VA 
specifically notified the veteran of the evidence needed to 
substantiate his service connection claim.  In this letter, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
increased rating claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

Additionally, in its July 2003 Statement of the Case, and 
September 2003 and July 2004 Supplemental Statements of the 
Case, the RO explained the basis for the denial of his 
service connection claim and outlined the applicable criteria 
for service connection.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment records, 
and VA treatment records.  

The veteran's service representative argues that service 
medical records are incomplete.  However, the service medical 
records received contain the report of
the veteran's back sprain, and the veteran testified at his 
hearing that he only was seen on sick call for his back that 
one time.  Thus, there is no indication that any service 
medical records are missing.  

The veteran's service representative also has indicated that 
private medical records from Dr. F. K. were not obtained and 
that remand is necessary.  However, these records were, in 
fact, requested on September 5, and December 2, 2002.  The 
veteran and his representative were notified that these 
records were not received by letter dated December 2, 2002, 
by the January 2003 rating decision, by the July 2003 
Statement of the Case, and by the July 2004 Supplemental 
Statement of the Case.  

In light of the above, the Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The veteran's service medical records indicate he was treated 
for a low back strain on April 17, 1978.  At that time he 
reported a backache for two days after lifting a gas drum.  
His separation examination revealed no abnormalities of the 
spine.  

The veteran's private treatment records dating from November 
1972 to February 1984 indicate no treatment or complaints for 
low back pain.  

The veteran was seen in May 1988 by a private physician for 
complaints of his right arm and feet going to sleep, and neck 
and back pain.  Duration of complaint was listed as 3 months. 

The veteran was treated on October 13, 1999 by a private 
physician, Dr. D.B.A. (hereinafter "Dr. A") for complaints 
of neck and right shoulder pain.  The report noted that the 
veteran was "status post a motor vehicle accident with 
whiplash mechanism."  On October 20, 1999, the veteran was 
seen for follow-up of neck pain of 15 years' duration.  The 
veteran indicated that he lifted heavy objects at work for 
the prior two weeks and attributed his neck pain to the 
lifting.  

On November 19, 1999, the veteran returned to Dr. A 
complaining of pain on the right side of his body.  There was 
tenderness to the lumbar spine on toe touching.  Dr. A 
concluded that the veteran "is 14 years status post motor 
vehicle accident" now with some lumbosacral sprain with 
questionable sciatica pain.  Dr. A noted that the veteran 
attributed his pain to the motor vehicle accident.  An x-ray 
taken in November 1999 revealed lumbar scoliosis with 
convexity to the left, which was possibly positional in 
nature.  His vertebral body heights and disc space heights 
were well maintained.  Impression was negative views of the 
lumbar spine. 

In January 2000, Dr. A diagnosed the veteran's symptoms as 
"Fourteen-year status post motor vehicle accident now with 
exacerbation of a lumbosacral strain with negative x-rays 
except for scoliosis and right palmar paresthesias." 

The veteran was treated at the VA medical center from April 
to August 2002.  He complained of chronic low back pain and 
reported a history of a back injury in the military.  April 
2002 x-rays revealed degenerative disc disease of the lumbar 
spine.  No other abnormalities of the lumbar spine were 
reported.  Magnetic resonance imaging (MRI) in June 2002 
revealed very minimal degenerative central canal stenosis at 
L1-2.  

The veteran was treated at the VA medical center from January 
2003 to June 2003 for back pain and was given lumbar facet 
joint injection.  He complained of throbbing, shooting, 
stabbing, cramping, gnawing and hot burning aching of his 
back.  Physical examination revealed normal gait, normal 
spine curvature, tenderness in the lumbosacral region, 
negative straight leg raise, and negative Patrick's test.  No 
neurological focal deficits were noted.  The examiner 
diagnosed the veteran's symptoms as lumbar facet joint 
syndrome and lumbar radiculitus exacerbation.  

During the veteran's hearing he described how he hurt his 
lower back while in service.  The veteran stated that he has 
had back pain ever since leaving service.  He also indicated 
that he had never been in an auto accident as indicated on 
his private medical records.  

The veteran directly submitted duplicate copies of the 1999 
and 2000 reports from Dr. A.  However, these copies were 
altered to remove references to the auto accident and to 
instead insert a history of a military injury.  Specifically, 
the October 20, 1999, report was altered to change the word 
"neck" to "back," "15 years" to "27 years," and the 
word "heavy" was removed.  On the November 19, 1999, 
report, a handwritten note was included noting that the 
veteran had "corrected" the history on April 7, 2003.  The 
January 6, 2000, report was altered to remove the assessment 
of "Fourteen years status post motor vehicle accident now 
with exacerbation of lumbosacral strain ...", and in a much 
clearer typeface, the following was inserted: "27 year 
status post lifting fuel drums in the army accident now with 
exacerbation of lumbosacral strain ... ."  None of the 
documents contain a current signature or initials from the 
physician.

To further support his claim, the veteran submitted an 
undated statement from 
W. J. C., purportedly from State Farm Insurance, stating that 
the veteran "has never had a Bodily Injury claim for him."  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

Following a review of the evidence of record, the Board 
concludes that service connection is not warranted for a low 
back disorder.

Although the veteran was treated in service for a low back 
sprain, this disorder was acute and resolved with treatment, 
with no residuals noted on his separation examination two 
months later.  The first post-service treatment records 
noting complaints of low back pain are dated in 1988, 
approximately 16 years following his discharge from service.  
Moreover, the record is devoid of any treatment for a low 
back disability from 1988 to 1999, when he was first 
diagnosed with a back disability.  

The veteran provides a history of chronic back pain since 
service; however, the contemporaneous medical records fail to 
support such a contention.  In this regard, his service 
medical records reveal only one complaint of back pain and a 
normal separation examination.  Likewise, private treatment 
records dating from 1972 to 1984 revealed no complaints of 
low back pain.  The Board finds these contemporaneous medical 
records more probative than the recollection of the veteran 
many years after service. 

Furthermore, the only competent evidence providing an 
etiology for the veteran's low back condition are the medical 
records submitted by Dr. A, which link his low back disorder 
to an auto accident in the mid 1980's and lifting heavy 
objects at work.  

The Board recognizes that the veteran submitted copies of the 
1999 and 2000 records from Dr. A that purport to link his low 
back disorder to a lifting injury in service.  However, these 
documents were clearly altered, were submitted directly by 
the veteran, and contain no signature or initials indicating 
that Dr. A made the changes.  Moreover, the change in the 
October 20, 1999 report from "neck" to "back" renders the 
record inconsistent within itself.  The veteran clearly 
presented at that time with neck pain, as a cervical spine x-
ray was discussed, and a cervical sprain was diagnosed.  
Moreover, the October 13, 1999 report clearly notes a 
whiplash mechanism, further support that Dr. A's statements 
regarding an auto accident were not a misunderstanding of the 
history of injury.  

The Board finds it highly unlikely that Dr. A would be 
willing to drastically amend his records four years after-
the-fact, when all of the reports from 1999 and 2000 
consistently refer to an auto accident, and make no mention 
of any service injury.  Therefore, these altered documents 
are determined to be inherently incredible and are accorded 
no value in determining whether the veteran's low back 
disorder is etiologically related to his in-service injury.

In order to support his contention that he was never involved 
in an auto accident, the veteran submitted a statement 
purportedly from State Farm Insurance indicating the veteran 
never submitted a claim for bodily injury.  This letter was 
submitted during the veteran's RO hearing, and was not 
received directly from State Farm.  Moreover, the person 
signing the form did not provide his title, or telephone 
number.  Most importantly, this letter did not indicate how 
long the veteran had been insured with State Farm, and it 
does not indicate that he never had an auto accident.  
Rather, it simply indicates that the veteran had never filed 
a bodily injury claim, presumably with State Farm.  
Therefore, this statement is of low probative value.  

In summary, the veteran suffered an acute low back sprain in 
service, with no treatment or complaints of a low back 
condition until 16 years after his discharge, and with no 
diagnosis of any chronic back disorder until 27 years after 
his discharge.  Moreover, the only competent medical 
evidence providing an etiology for the veteran's current 
back disorder links it to a post-service event.  Thus, Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


